 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DARNELL BLACK, SR.,                                 No. 2:19-cv-0438 CKD P
12                       Plaintiff,
13           v.                                          ORDER
14   T. COTA, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. The federal venue statute provides that a civil action “may be brought in (1) a

19   judicial district in which any defendant resides, if all defendants are residents of the State in

20   which the district is located, (2) a judicial district in which a substantial part of the events or

21   omissions giving rise to the claim occurred, or a substantial part of property that is the subject of

22   the action is situated, or (3) if there is no district in which an action may otherwise be brought as

23   provided in this action, any judicial district in which any defendant is subject to the court’s

24   personal jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

25           In this case, plaintiff’s claim arose in San Luis Obispo County, which is in the Central

26   District of California and there does not appear to be any basis for venue in the Eastern District.

27   In the interest of justice, a federal court may transfer a complaint filed in the wrong district to the

28   correct district. See 28 U.S.C. § 1406(a); Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir.
                                                         1
 1   1974).

 2             In accordance with the above, IT IS HEREBY ORDERED that this matter is transferred to

 3   the United States District Court for the Central District of California.

 4   Dated: March 13, 2019
                                                       _____________________________________
 5
                                                       CAROLYN K. DELANEY
 6                                                     UNITED STATES MAGISTRATE JUDGE

 7

 8

 9   1/bh
     blac0438.21
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
